 CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17)
 I. CIR.IDIST./ DIV. CODE
        NYED-Central Islip
                                        12.   PERSON REPRESENTED
                                              Daniel Mullan
                                                                                                                                 I
                                                                                                                                 VOUCHER NUMBER

 3. MAG. DKT./DEF. NUMBER                            4. DIST. DKT ./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                     6. OTHER DKT. NUMBER
                                                               CR-I 7-495-ADS-GRB
 7. IN CASE/MATTER OF (Ca.<e Name)                8. PAYMENTCATEGORY                             9. TYPE PERSON REPRESENTED                    10. REPRESENTATIONTYPE
    USA v. Daniel Mullan                          l!!I Felony            □ Penv Offense         l!!I Adult Defendant        □ Appellant              (See lnstrucliuns)
                                                  □ Misdemeanor          □ Other                □ Juvenile Defendant □ Appellee
                                                  □ Appeal               □                      □ Other
 11. OFFENSE(S) CHARGED (Cite U.S. Code. Tille & Section) /(more than one offense. list (up to five) major offensescha~ed. accordin/i! to severitv ofoffense.
    Count I: Sexual Exploration of Child; Count 2: Transportation ofa Minor With Intent to Engage in Sexual Activity; Counts 3 and 4: Possession of Child Pornography

 12. ATTORNEY'S NAME (First Nome, M.I., last Name, includinK any .vu.ffu),                          13. COURTORDER
     AND MAILING ADDRESS                                                                             181 0 Appointing Counsel                             □ C Co-Counsel
     Nancy Lynn Bartling                                    FILED                                    □ F Subs For Federal Defender                        □ R Subs For Retained Attomev
     LaRusso & Conway, LLP                    N CLERK'S OFFICE                                       □ P Subs For Panel Attomev                           □ y Standbv Counsel
     300 Old County Road             U.S. citSTRICT COURT E.O.N.Y.
     Suite 341                                                                                       Prior Attorney's Name:
                                                         AUG \ 6 -2019               *
     Mineola, NY 11501                                                                                  Appointment Dates:

        Telephone Number:
                                   I
                                                 * nl\lc..
                                      S16-248-3S20
                                            l~IJ-\NLI...,
                                                         ---•l"C
                                                                                  ·--
                                                                                                      □ Because the above-named person represented has testified under oath or has otherwise
                                                                                                    satisfied this Court that be or she (I) is financially unable to enJploy counsel and (2) does not
                                                                                                    wish to waive counsel, and because the interests ofjustice so require, the attorney whose
 14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                           name appears in Item 12 is appointed to represent this pc110n in this case, OR
     SAME AS ABOVE.                                                                                   □ Other (See_Jn.<t~


                                                            ~~
                                                                                                                                                      ~



                                                                                                            /s/ !rii:::::S::
                                                                                                                 A. Kathleen        Tomlinson
                                                                                                                             r;r, ---£;--- --
                                                                                                                            I'




                                                            w:1 F" _,."1.
                                                                                                                         Signature of Presiding Judge or By Order of the Court

                                                                                                )                      08/1612019

                                                            ~~j
                                                                                                                      Dale of Order                            Nunc Pro Tune Date
                                                                                                    Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                    appointment.          □ YES □ NO
                          CLAIM FOR SERVICES AND EXPENSES                                                                                    FOR COURT USE ONLY
                                                                                                          TOTAL                  MATH/l'ECH.              MATH/l'ECH.
         CATEGORJES (A11ach itemlzatiM ofsen•ice.< with dates)                     HOURS                                                                                        ADDITIONAL
                                                                                                         AMOUNT                   ADnJSTED                 ADnJSTED
                                                                                  CLAIMED                                                                                         REVIEW
                                                                                                         CLAIMED                   HOURS                   AMOUNT
IS.      a. Arrai1111ment and/or Plea
         b. Bail and Detention Hearings
         c. Motion Hearines
 t:      d. Trial

 u"
 0       e. Sentencing HcarinRS
         f. Revocation Hearines
 .s     l!. Aooeals Court
        h. Other /Rn,,cify on additional sheets)
        (RATE PER HOUR., S                                    ) TOTALS:
16.     a. Interviews and Conferences
        b. Obtaining and reviewing records                                                                                                                    ··.
 t:
        c. Leaal research and brief writing
..."
u       d. Travel lime                                                                                                                                                  .



0
 -"
 0
        e. lnvcstil!ative and other work ~nttcifv on additional .meets)
        (RATE PER HOUR a S                                   ) TOTALS:
17.     Travel Expenses (/odli!inlf. par/cinfi!. meals, mileas,:, etc.)
18.     Other Expenses (other lhan expert, tran.ccripts, etcJ
GRAND TOTALS (CLAIMED AND ADJUSTED):
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                       20. APPOINTMENTTERMINATIONDATE                                  21. CASE DISPOSITION
                                                                                                        IF OTHER THAN CASE COMPLETION
       FROM:                                          TO:
22. CLAIM STATUS                  □   Final Payment               □ Interim Payment Number                                     □ Supplemental Payment

       Have you previously applied to the court for compensation and/or reimbursement for this case? □ YES □ NO              If yes, were you paid? □ YES □ NO
       Other than ftom the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of•alue) from any other source in connection with this
       representation? □ YES        □ NO             If yes, give details on additional sheets.
       I swear or affirm lhe truth or correctness of the above statements.
       Signature of Attorney                                                                                                             Date

                                                        APPROVED FOR PAYMENT- COURT USE ONLY
23. IN COURT COMP.                    124. OUTOFCOURTCOMP. 125. TRAVELEXPENSES                            26. OTHER EXPENSES                        27. TOTAL AMT. APPRJCERT.

28. SIGNATURE OF THE PRESIDING JUDGE                                                                       DATE                                     28a. JUDGE CODE

29. IN COURT COMP.                    130. OUT OF COURT COMP. 131. TRAVEL EXPENSES                        32. OTHER EXPENSES                        33. TOTAL AMT. APPROVED

34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                             DATE                                      34a. JUDGE CODE
    in excess oft/Je .vtatutorv threshold amount.
